Citation Nr: 1137734	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left wrist disorder, to include tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to September 1976.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran sustained a left wrist injury in service, but did not experience chronic symptoms during service, and the evidence of continuous post-service symptomatology is not credible.

2.  The weight of the probative evidence demonstrates that a currently diagnosed left wrist disorder, including tendonitis and synovitis, is not related to the Veteran's active duty service. 


CONCLUSION OF LAW

The weight of the evidence is against a finding that a left wrist disorder, presently manifested by tendonitis and synovitis, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A September 2010 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that complete notice was not sent to the Veteran prior to the adverse determination on appeal in April 2006.  However, fully compliant notice was later issued, and the claim was thereafter readjudicated, most recently in an August 2011 supplemental statement of the case (SSOC).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as all available post-service reports of VA and private treatment and examination that he identified as relevant.  Moreover, his testimonial statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board recognizes that there may be outstanding records related to a Workers' Compensation claim.  The Veteran, however, was sent a letter in September 2010 asking him to submit the related Workers' Compensation records or provide authorization for VA to obtain them, but he did not respond.  Thus, remand to obtain the records is not required as it would be an essentially redundant exercise and would result only in additional delay.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this regard, the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, the Veteran was provided a VA examination in April 2006.  In September 2010, the Board reviewed the April 2006 VA examination report, but determined that a new VA examination was necessary.  Accordingly, upon remand, a new VA examination was scheduled for December 2010.  The Veteran failed to report.  

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a)-(b).  The Board must first determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The Board finds here that the VA examination was necessary to decide the claim, for the reasons given in the September 2010 Board remand.  Furthermore, the Veteran lacked good cause for his failure to report to the VA examination.  In particular, a December 2010 Report of Contact shows that the Veteran refused to appear at the VA examination after learning that there was a "fugitive flag" in his file, and that the appropriate authorities would be contacted if he appeared for the examination.  Furthermore, according to the Report of Contact, the Veteran reported that he did not intend to correct the matter.  

Under such circumstances, where the Veteran failed without good cause to report for the VA examination, the claim must be reviewed based on the evidence of record.  38 C.F.R. § 3.655(a)-(b).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the September 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to undertake all appropriate action to obtain the Veteran's reported Workers' Compensation claim, and any medical records underlying that determination, following the current procedures set forth in 38 C.F.R. § 3.159.  The Board directed that (1) all efforts to obtain these records should be documented in the claims file, (2) to associate with the claims file all records/responses received, and (3) if these records are unavailable, this should also be documented in the claims file.  Finally, the Board directed that the Veteran must be advised that to obtain these records, it may be necessary for him to provide written authorization to VA.  Upon remand, the AMC/RO sent the Veteran a letter in September 2010 substantially complying with the Board's instructions  

The Board's September 2010 remand also instructed the AMC/RO to afford the Veteran a VA orthopedic examination to determine whether any current left wrist disorder is related to active duty service.  As indicated, the Veteran was scheduled for a VA examination in December 2010, but he failed to report without good cause.  A veteran's "failure to report for [a] examination, without a demonstration of good cause, does not negate VA's compliance with the Board's remand orders."  Kyhn v. Shinseki, 24 Vet. App. 228, 239 (2011). 

For these reasons, the Board finds that there was substantial compliance with the September 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

The Veteran contends that service connection is warranted for a left wrist disorder.  It is noted that service connection is already in effect for a left wrist scar.  This issue is not presently before the Board in appellate status; rather, the instant claim involves orthopedic disability to the wrist.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases listed in 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and competency in determining the weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In the present case, the Board finds that the preponderance of the more probative evidence of record is against the claim, for the following reasons.  

First, the Veteran wrote in a March 2006 testimonial statement that he was struck by a florescent light fixture during service while remodeling barracks.  He detailed that a bulb broke and cut his left wrist to the bone; it took several stitches to close the wound, and he also had phosphorous poisoning from the light.  He also wrote that it took four months to heal, and he had had stiffness and pain in the left wrist since then, especially in cold weather.  

The service treatment records (STRs) include a July 1976 record showing that the Veteran sustained a wound on the left wrist from a florescent tube.  The wound had been sutured and was healing well, without evident of infection.  

Then, at his September 1976 service separation examination, clinical evaluation of the upper extremities was "normal," and the Veteran denied all pertinent complaints.  (He endorsed a history of broken bones, but this was noted as nose fracture.)  

The Board notes that the STRs directly contradict the Veteran's current account of the in-service injury, as he wrote in March 2006.  Although the left wrist injury is documented, the STRs affirmatively show that it was healing well within several days.  Moreover, he underwent a separation examination within four months of the injury, and at that time he affirmatively denied a history of left wrist symptoms.  In light of this contradiction, the Board finds that the Veteran's own testimonial statements regarding the onset and continuity of symptoms are not credible and are, therefore, nonprobative.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  

The remaining credible and competent post-service evidence does not indicate continuous symptomatology following the Veteran's service separation in September 1977.  Rather, the first pertinent post-service evidence consists of a February 2006 Injury Report to Employer (Report) .  In this regard, the Board notes that such evidence of a prolonged period without medical complaint, and the passage of over twenty eight years since the Veteran's separation from active service, may be evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, according to the February 2006 injury report, the Veteran was diagnosed with bilateral forearm tenosynovitis due to a workplace injury that same month.  The associated private treatment records show that the Veteran had been employed for one week in a job where he did "quite a bit of gripping and pinching" while carrying boxes.  He complained of swelling and pain in both forearms.  Physical examination showed crepitus and increased discomfort. 

On follow-up later in February 2006, there was some question regarding the injury because the Veteran had been a professional drummer "years ago," but not since 2004.  Rather, the Veteran was involved in mostly sedentary activity prior to the current job.  The examining physician noted that it was his "medical opinion with certainty that [the Veteran] suffered from malpositioning, repetitive motion, which would be consistent with the work at [his present employer].  His problem by history and exam and improvement was an acute tendonitis and this could have happened within the first two hours of work, let alone the first two weeks." 

The Board notes that the above opinion weighs against the present claim.  The examining physician expressed a clear opinion and reasoning.  The physician speculated that the opinion "could have happened" during the first few hours or weeks of work.  Generally, medical opinions equivocal in nature, such as those expressed in speculative language ["could have caused", etc.], do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The speculation in the February 2006 medical opinion is immaterial, however, as the physician otherwise determined "with certainty" that the Veteran's tendonitis was related to the circumstances of his post-service work, beginning in February 2006.  

Similarly, it is unclear whether the February 2006 private physician was aware of the Veteran's injury during service.  The Board likewise finds that this does not materially diminish the private physician's opinion, however, in light of the fact that the physician was aware of the Veteran's history as a drummer.  This indicates that the physician considered a prior injury as a possible etiology, but nonetheless found the February 2006 workplace injury the most likely cause of the disorder.  

For these reasons, the February 2006 medical report is probative evidence directly weighing against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In connection with his present appeal, the Veteran underwent a VA examination in April 2006.  In reviewing the history of the case, the VA examiner noted the circumstances of the Veteran's injury during service, including that the service discharge summary did not note a wrist injury.  The Veteran himself informed the VA examiner that his wrist pain began twenty years prior to the examination.  The VA examiner found of interest that the Veteran had been a drummer since age 16 and worked at this as a part-time job until very recently.  Presently, he worked unloading trucks in a shipping department; his wrist had hurt with the repetitive motion since the early part of the year, and he had a worker's compensation case for tendinitis of the wrist.  He was left-handed.  

On physical examination, the April 2006 VA examiner found no pain on motion, and X-rays of the left wrist were negative.  The VA examiner's assessment was traumatic injury to the left wrist with laceration, operated, with scar residual.  With regard to the etiology of the Veteran's pain, the VA examiner concluded that he could not relate this to the Veteran's service without a great deal of conjecture.  The VA examiner found significant that the Veteran had been a drummer for years, which "certainly" gave him repetitive motion, and he also has tendinitis from a repetitive injury with a worker's compensation claim.  Thus, the VA examiner concluded that this "leads me in the direction away from service connection for the wrist problems."  

The Board finds that the April 2006 VA examiner is further probative evidence weighing against the present claim.  Generally, a medical opinion is not probative if the examiner concludes that "a diagnosis or etiology opinion is not possible without resort to speculation" unless the record is complete and "the inability to render a requested opinion is adequately explained."  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Here, the VA examiner cited two reasons, the post-service workplace injury and the Veteran's history as a drummer, in support of his conclusion.  Moreover, although the record is not complete, the Board has satisfied its duty to assist the Veteran in obtaining all pertinent, outstanding records; the Veteran himself did not cooperate in the development of the claim, as explained hereinabove.  Thus, the Board finds that the April 2006 VA examination carries some probative value weighing against the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Also of record is an October 2006 VA outpatient treatment record reflecting the Veteran's complaints of deep injury to his wrist in 1977, now with sharp, shooting pain from the wrist into the arm with cold weather; the pain was more of a steady arthritic pain.  The pertinent assessment was unspecified injury to the left wrist.  An opinion was not provided.  

The Board finds that this October 2006 VA treatment record has no probative value as it consists solely of a transcription of the Veteran's noncredible lay history unenhanced by any additional medical comment by the transcribing medical profession. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (explaining that transcriptions of a veteran's medical history does not does not become competent medical evidence merely because the transcriber is a medical professional).

In light of the foregoing, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The Board reiterates that the Veteran was scheduled for a further VA examination to address the matter, to be performed in December 2010, but he failed to appear without good cause.  Thus, this determination is based on the evidence of record.  See 38 C.F.R. § 3.655.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left wrist disorder, to include tendonitis and synovitis, is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


